Case 4:18-cv-00519-ALM Document 135 Filed 11/02/20 Page 1 of 2 PageID #: 4051




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                Plaintiffs,
                                                     Civil Action No.: 4:18-cv-00519-ALM
                v.

BANK OF AMERICA, N.A.,

                Defendant.


                          NOTICE OF APPEARANCE OF COUNSEL

       Notice is hereby given that Andrew Thompson (“Tom”) Gorham of Gillam & Smith LLP

enters his appearance in this matter as additional counsel on behalf of Defendant Bank of

America, N.A.

       Andrew Thompson (“Tom”) Gorham may receive all communications from the Court

and from other parties at Gillam & Smith, LLP, 102 N. College, Suite 800, Tyler, Texas 75702;

Telephone: (903) 934- 8450; Facsimile: (903) 934-9257; Email: tom@gillamsmithlaw.com.


Dated: November 2, 2020                           Respectfully submitted,

                                                  /s/ Andrew T. Gorham
                                                  Andrew Thompson (“Tom”) Gorham
                                                  State Bar No. 24012715
                                                  GILLAM & SMITH, L.L.P.
                                                  102 N. College, Suite 800
                                                  Tyler, Texas 75702
                                                  Telephone: (903) 934-8450
                                                  Facsimile: (903) 934-9257
                                                  Email: tom@gillamsmithlaw.com
Case 4:18-cv-00519-ALM Document 135 Filed 11/02/20 Page 2 of 2 PageID #: 4052




                              CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served this 2nd day of November, 2020, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                  /s/ Andrew Thompson (“Tom”) Gorham
                                                  Andrew Thompson (“Tom”) Gorham




                                          -2-
